 

THIRD AMENDMENT TO PROMISSORY NOTES

 

This Third Amendment to Promissory Notes (the “Amendment”) is made as of July 3,
2012 (the “Effective Date”) by and between American Petro-Hunter, Inc., a Nevada
corporation (the “Company”), and John E. Friesen (the “Holder” and collectively
with the Company, the “Parties”), and amends that certain Secured Convertible
Promissory Note, dated August 13, 2009, between the Company and the Holder (the
“First Note”), and that certain Secured Convertible Promissory Note, dated
September 15, 2009, between the Company and the Holder, each as amended (the
“Second Note”, and together with the First Note, the “Prior Notes”) and certain
documents related thereto as further described below.

 

RECITALS

 

WHEREAS, the Company and the Holder are parties to those certain Prior Notes,
pursuant to which the Company, as of the date of this Amendment owes to the
Holder $640,000, and pursuant to which the Holder has the option to convert the
Prior Notes into shares of common stock of the Company.

 

WHEREAS, in connection with the issuance of the Prior Notes the Company granted
a security interest (the “Security Interest”) and assigned a royalty interest
(the “Royalty Interest”) in certain of its assets to the Holder, pursuant to the
Note Purchase Agreement, dated August 13, 2009 (the “First Purchase Agreement”)
and the Note Purchase Agreement, dated September 15, 2009 (the “Second Purchase
Agreement”).

 

WHEREAS, the Company and the Holder each desire to amend the Prior Notes to
terminate the Security Interest and Royalty Interest, revise the repayment
terms, and to otherwise modify the Prior Notes as provided herein.

 

NOW THEREFORE, in consideration of the promises and covenants contained herein,
the sufficiency of which is hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.       Termination of Security Interest and Royalty Interest.

 

1.1    Amendment of First Note. The Company and the Holder each agrees that
Section 7 of the First Note is hereby amended and restated to read in its
entirety as set forth below:

 

“Intentionally Reserved.”

 

1.2   Amendment of First Purchase Agreement. The Company and the Holder each
agrees that Exhibit B (Form of Security Agreement) and Exhibit C (Form of
Collateral Assignment of Royalties) of the First Purchase Agreement are hereby
deleted in their entirety and Section 5 of the First Purchase Agreement is
hereby amended and restated to read in its entirety as set forth below:

 

 

 

 

“Intentionally Reserved.”

 

1.3   Amendment of Second Note. The Company and the Holder each agrees that
Section 7 of the Second Note is hereby amended and restated to read in its
entirety as set forth below:

 

“Intentionally Reserved.”

 

1.4   Amendment of Second Purchase Agreement. The Company and the Holder each
agrees that Exhibit B (Form of Security Agreement) of the Second Purchase
Agreement is hereby deleted in its entirety and Section 5 of the Second Purchase
Agreement is hereby amended and restated to read in its entirety as set forth
below:

 

“Intentionally Reserved.”

 

1.5  Termination of Security Interest. In consideration of the covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree that the Security Interest is hereby terminated and the Security
Agreements dated August 13, 2009 and September 15, 2009, and any references to
the Security Interest in any other documents between the Parties shall be of no
further force or effect.

 

1.6  Termination Statement. Simultaneously with the execution of this Amendment,
Holder will file a UCC-3 Termination Statement prepared by the Company to
indicate the termination of the Security Interest contemplated hereby, in any
jurisdiction where the Security Interest had been recorded.

 

1.7  Royalty Interest. In consideration of the covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby acknowledge and
agree that any Royalty Interest the Holder may have which has not already
terminated by its terms, is hereby terminated and shall be of no further force
or effect, no further amounts are owed to Holder pursuant to any Royalty
Interest, and any references to the Royalty Interest in any other documents
between the Parties shall be of no further force or effect.

 

1.8  Further Assurances. The Holder will execute and deliver such other
documents as may be reasonably necessary and requested by the Company to
terminate the Security Interest or the Royalty Interest.

 

1.9  Representations and Warranties of the Holder. The Holder hereby represents
and warrants to the Company that the statements contained in the following
paragraphs of this Section 1.9 are all true and correct as of the date hereof.

 

2

 

 

(a)          Title. The Holder owns all right, title and interest in and to the
Security Interest and Royalty Interest and has not transferred, pledged or
encumbered in any way such interests.

 

(b)          Authority. The Holder has full power and authority to execute this
Amendment and carry out the transactions and agreements contemplated hereby.

 

(c)          Interest. After giving effect to the terminations contemplated in
this Section 1, the Holder will have no further security interest, royalty
interest, lien or encumbrance upon any assets of the Company, other than the
Prior Notes, as amended hereby.

 

2.       Repayment Terms.

 

2.1   The Company and the Holder each agrees that the last sentence of the
introductory paragraph of the First Note is hereby amended and restated to read
in its entirety as set forth below:

 

“The amount of principal and interest due hereon as of July 3, 2012, shall be
payable at the principal office of the Company or by mail to the registered
address of the Holder in two equal payments simultaneously with the second and
third funding tranches of the proposed debt financing between the Company and
ASYM Energy Opportunities LLC, but in no event later than December 31, 2014 (the
“Repayment Date”), except that no payment will be required to the extent that
such principal and interest are or have been paid or converted pursuant to the
terms hereof or under the Agreement. Notwithstanding anything in this Note to
the contrary, the interest accruing on this Note after and including July 3,
2012, shall be due and payable via cashier’s check, wire of immediately
available funds, or cash, by the 15th day of each month beginning with July 15,
2012.”

 

2.2   The Company and the Holder each agrees that the last sentence of the
introductory paragraph of the Second Note is hereby amended and restated to read
in its entirety as set forth below:

 

“The amount of principal and interest due hereon as of July 3, 2012, shall be
payable at the principal office of the Company or by mail to the registered
address of the Holder in two equal payments simultaneously with the second and
third funding tranches of the proposed debt financing between the Company and
ASYM Energy Opportunities LLC, but in no event later than December 31, 2014 (the
“Repayment Date”), except that no payment will be required to the extent that
such principal and interest are or have been paid or converted pursuant to the
terms hereof or under the Agreement. Notwithstanding anything in this Note to
the contrary, the interest accruing on this Note after and including July 3,
2012, shall be due and payable by the 15th day of each month beginning with July
15, 2012.”

 

3

 

 

2.3   The Company and the Holder each agrees that upon the funding of the first
$1,000,000 tranche of debt financing from ASYM Energy Opportunities LLC, or its
affiliates (“ASYM”), as contemplated by the Purchase Agreement dated on or about
the date hereof (the “Purchase Agreement”), and the Company’s issuance of a
press release regarding the terms of the Purchase Agreement, including
disclosure of the aggregate of $10,000,000 of financing to be provided by ASYM,
the interest rate in effect on each of the Prior Notes shall be reduced to an
annual interest rate of ten percent (10%).

 

3.    Effect on Prior Notes. This Amendment shall be effective on the Effective
Date. Except as set forth in this Amendment, the Prior Notes shall remain in
full force and effect in accordance with their original terms and conditions.

 

4.    Governing Law. This Amendment shall be governed by the laws of the State
of New York.

 

5.    Counterparts. This Amendment may be signed in counterparts, each of which
when taken together shall constitute one fully executed document.

 

[Signature Page Follows]

 

4

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date and year first written above.

 



COMPANY: HOLDER:     American Petro-Hunter, Inc.   a Nevada corporation      
By:       Robert McIntosh John E. Friesen Chief Executive Officer  



  

[Signature Page to Third Amendment to Promissory Notes]

 

 

 

